DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/9/2021. Applicant's election with traverse of claims 1-14 in the reply filed on 11/9/2021 is acknowledged. The traversal is on the grounds that claim 15 is dependent on claim 1 and therefore cannot lack unity of invention with claim 1. This is not found persuasive. A dependent claim can be considered an independent claim for purposes of restriction under the PCT lack of unity rules. See MPEP 1850 and PCT Rule 6.4. The apparatus of claim 15 appears to have a purpose distinct from that of claim 1. Furthermore, it is unclear both how and whether the apparatus of claim 15 further defines the apparatus of claim 1. Instead, claim 15 appears to be drawn to a completely different apparatus with distinct structural features not found, either expressly or implicitly, in the apparatus of claim 1. For these reasons, Group II, claims 15-20, is properly restrictable from Group I, claims 1-14. The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement filed 6/21/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Foreign References DE 10330859, DE 102004038435, EP 1717420, and JP 56-136605 were provided without accompanying English translations, abstracts, or statements of relevance. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites a broad recitation of “not greater than 1 vol%”, and the claim also recites “not greater than 3 vol.%”, “not greater than 5 vol.%”, “not greater than 10 vol.%” which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solvang et al. (“Optimization of Glass Ceramic Sealant for Intermediate Temperature Solid Oxide Fuel Cells”) as evidenced by Takahasi (US 2011/0209618) and Crofer (“22 APU”).
Regarding claim 1, Solvang teaches joining a metal, Crofer 22APU, and ceramic, YSZ, using glass sealant (p. 1). The glass material coefficient of thermal expansion of 13×10-6/K (p. 1), Crofer 22APU has a CTE of 10-12×10-6/K (Crofer, p. 3), and YSZ has a CTE of 10.2×10-6/K (Takahashi, Table 2). These values are within 4ppm/°C of each other. While Solvant does not expressly teach the metal having the claimed normalized weight change, the metal in Solvang is Crofer 22APU, which is a FeCr alloy containing 20%-24% Cr (Crofer, p. 2). The present specification describes such a metal as having the necessary corrosion resistance properties to attain the claimed normalized weight change (see Spec., [0023]). Accordingly, one of ordinary skill in the art would expect that the metal of Solvang to have the claimed normalized weight change, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 2, Solvang teaches joining a metal, Crofer 22APU, and ceramic, YSZ, using glass sealant. Because the ceramic-metal joint of Solvang is substantially similar to that claimed, one of ordinary skill in the art would expect it to have the same loss in bond strength properties as those claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 3 and 13, Solvang teaches joining a metal, Crofer 22APU, and ceramic, YSZ, using glass sealant (p. 1). The bonding is performed by heating (p. 1). The glass material coefficient of thermal expansion of 13×10-6/K (p. 1), Crofer 22APU has a CTE of 10-12×10-6/K (Crofer, p. 3), and YSZ has a CTE of 10.2×10-6/K (Takahashi, Table 2). These values are within 3ppm/°C of each other. While Solvant does not expressly teach the metal having the claimed normalized weight change, the metal in Solvang is Crofer 22APU, which is a FeCr alloy containing 20%-24% Cr (Crofer, p. 2). The present specification describes such a metal as having the necessary corrosion resistance properties to attain the claimed normalized weight change (see Spec., [0023]). Accordingly, one of ordinary skill in the art would expect that the metal of Solvang to have the claimed normalized weight change, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 4, an oxidized layer of chromium-manganese oxide is naturally formed on the surface of the metal (see Crofer, p. 2).
Regarding claim 6, the act of heating the glass sealant in Crofer to a bonding temperature of 850°C-950°C (p. 1) inherently requires heating at other temperatures between the bonding temperature and the starting or finishing temperature.
Regarding claim 9, because the ceramic-metal joint of Solvang is substantially similar to that claimed, one of ordinary skill in the art would expect it to have the same loss in bond strength properties as those claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 14, the joined ceramic-metal article of Solvang is used for single oxide fuel cell (SOFC) (p. 1).
Claims 1-4, 6, 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiebach et al. (WO 2014/049119) as evidenced by Kanthal (“Kanthal APM”).
Regarding claim 1, Kiebach teaches joining a ceramic to a further member using glass joining material (p. 3). The further member is a metal such as Kanthal APM steel (p. 8).  The coefficients of thermal expansion for the ceramic and the further member are preferably less than 1×10-6/K (p. 7), with the CTE for the glass sealant between these two values (p. 7). While Kiebach does not expressly teach the metal having the claimed normalized weight change, the metal in Kiebach is a Kanthal APM steel, which is a FeCr alloy containing 20.5%-23.5% Cr (Kiebach, p. 1). The present specification describes such a metal as having the necessary corrosion resistance properties to attain the claimed normalized weight change (see Spec., [0023]). Accordingly, one of ordinary skill in the art would expect that the metal of Kiebach to have the claimed normalized weight change, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 2, Kiebach teaches joining a metal, Kanthal APM, and ceramic using glass sealant. Because the ceramic-metal joint of Kiebach is substantially similar to that claimed, one of ordinary skill in the art would expect it to have the same loss in bond strength properties as those claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 3 and 13, Kiebach teaches joining a ceramic to a further member using glass sealant (p. 3). The further member is a metal such as Kanthal APM steel (p. 8).  The coefficients of thermal expansion for the ceramic and the further member are preferably less than 1×10-6/K (p. 7), with the CTE for the glass sealant between these two values (p. 7). While Kiebach does not expressly teach the metal having the claimed normalized weight change, the metal in Kiebach is a Kanthal APM steel, which is a FeCr alloy containing 20.5%-23.5% Cr (Kanthal, p. 1). The present specification describes such a metal as having the necessary corrosion resistance properties to attain the claimed normalized weight change (see Spec., [0023]). Accordingly, one of ordinary skill in the art would expect that the metal of Kiebach to have the claimed normalized weight change, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 4, an oxide layer is naturally formed on the surface of the metal (see Kanthal, p. 1).
Regarding claim 6, Kiebach teaches heating the glass joining material to a temperature of 800°C or higher (p. 5). This would inherently require heating at other temperatures between the bonding temperature and the starting or finishing temperature.
Regarding claim 9, because the ceramic-metal joint of Kiebach is substantially similar to that claimed, one of ordinary skill in the art would expect it to have the same loss in bond strength properties as those claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 12, the glass joining material of Kiebach may additionally contain TiO2 and ZrO2 (p. 10).
Regarding claim 14, the joined ceramic-metal article of Kiebach is used for fuel cells, oxygen ion transport membrane and gas to liquid technology, which is considered a chemical processing system (p. 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Solvang et al. (“Optimization of Glass Ceramic Sealant for Intermediate Temperature Solid Oxide Fuel Cells”) as evidenced by Takahasi (US 2011/0209618) and Crofer (“22 APU”), as applied to claim 6.
Regarding claims 7-8, the limitations of claim 6 have been addressed above. The bonding temperature of the glass sealant in Crofer is 850°C-950°C (p. 1), corresponding to the first temperature, and overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. The second temperature necessarily is lower than the bonding temperature of 850°C-950°C and therefore overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kiebach et al. (WO 2014/049119) as evidenced by Kanthal (“Kanthal APM”), as applied to claim 3.
Regarding claims 7-8, the limitations of claim 6 have been addressed above. The bonding temperature of the glass sealant in Kanthal is at least 800° (p. 5), corresponding to the first temperature, and overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. The second temperature necessarily is lower than the bonding temperature of at least 800°C and therefore overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 10, the limitations of claim 3 have been addressed above. Kiebach teaches the glass joing material has a predominantly crystalline structure of at least 75% crystallinity (p. 12). This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Solvang et al. (“Optimization of Glass Ceramic Sealant for Intermediate Temperature Solid Oxide Fuel Cells”) as evidenced by Takahasi (US 2011/0209618) and Crofer (“22 APU”), applied to claim 3, further in view of Reis et al. (US 2014/0295313).
Regarding claim 11, the limitations of claim 3 have been addressed above. Solvang does not expressly teach the glass sealing material having the claimed composition. Reis teaches a glass sealing material for joining ceramic and metal in SOFC applications (¶ 29). The glass sealing material is based on the barium alumina silica system and comprises a barium silicate phase, a hexa-celsian phase and a sanborite phase (¶ 30). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to substitute using the glass sealing material of Reis because this material has a configurable CTE, has good sintering behavior, and a low residual glass phase, contributing to the stability of the seal (¶ 11).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kiebach et al. (WO 2014/049119) as evidenced by Kanthal (“Kanthal APM”), applied to claim 3, further in view of Reis et al. (US 2014/0295313).
Regarding claim 11, the limitations of claim 3 have been addressed above. Kiebach does not expressly teach the glass sealing material having the claimed composition. Reis teaches a glass sealing material for joining ceramic and metal in SOFC applications (¶ 29). The glass sealing material is based on the barium alumina silica system and comprises a barium silicate phase, a hexa-celsian phase and a sanborite phase (¶ 30). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to substitute using the glass sealing material of Reis because this material has a configurable CTE, has good sintering behavior, and a low residual glass phase, contributing to the stability of the seal (¶ 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784